HUSTON, C. J.
The defendant was convicted of murder in the second degree, and from the judgment and the order over-ruling defendant’s motion for a new trial, this appeal is taken. There are several assignments of error in the record, but upon the argument before us counsel for appellant presented but one, predicated upon the following facts: Upon the trial the revolver with which the homicide was alleged to have been committed was put in evidence, and upon suggestion of counsel for the defendant the jury were permitted to take it with them when they retired to consider on their verdict. It is now urged that the jury made an improper use of the revolver; that by examination and inspection they discovered some mysterious contrivance or combination therein by which the defendant had secured to himself “a sure thing” in the event of his coming in contact with the deceased. Aside from the fact that the circumstances of the homicide entirely negative any such proposition, the evidence by which it is sought to be established is entirely inadmissible for any such purpose, to wit, the affidavit of a third party as to the statements made by a member of the jury in his presence after the trial. The contention that the verdict of a jury can be impeached in this manner, if recognized, would render jury trials a mere mockery of the law. Finding no error in the record, the judgment of the district court is affirmed.
Quarles and Sullivan, JJ., concur.